Title: To George Washington from Abner Nash, 6 October 1780
From: Nash, Abner
To: Washington, George


                  
                     Sir
                     Newbern October 6th 1780
                  
                  Confiding that your Excellency was constantly made acquainted
                     with whatever related to the Military affairs of this & the
                     neighbouring state of S. Carolina, I thought it unnecessary to increase your
                     trouble by opening a direct correspondence with you myself as Governor of this
                     State, But sir the distresses of this Country and the dangers we are now
                     exposed to, in consequence of the defeat of our Army under Genl Gates in Augt
                     last, oblige me in point of Duty to address my self to your Excellency, who I
                     know has an equal concern for the safety of every part of the united
                        States. I am to acquaint you sir that for want of an
                     early knowledge of the requisition of Congress for specific supplies, added to
                     the bad crops of Grain made in this state for two years past, the army under
                     Baron D. Kalb & our militia in the beginning of the
                     present Campaign suffered the greatest hardships &
                     were subsisted with the greatest difficulty—this difficulty however at length
                     was over come by our armys having made their march good to Pee Dee River about
                     the begining of August—But sir they fortunately recovered from the Enemy one of
                     the most fertile & plentiful settlements in the southern States
                     & obliged them in turn to take post in the barren
                     wretched County of Cambden where they were very soon reduced to short
                     allowance—South Carolina in the mean time, incouraged by this successful
                     advance of our aAmy, was revolting from their late masters in all quarters
                     & in great numbers—the militia of the two states had had nine several
                     skermishes with the Enemy & had been successful in every one, in short
                     the Enemys destruction was inevitable had not the General determined
                     unfortunately for us, to risk the fate of the Campaign & with it the
                     two Carolinas on the Event of a single Battle—I think I am justified in saying
                     he put all to risk I have mentioned because no previous effectual measures were
                     taken to save the baggage nor do I learn that any place was assigned for the
                     army to retreat to in case of misfortune, which in my opinion might have been
                     reasonably expected; our men by hard marches & bad living were
                        sickly & weak & much the greater part of
                     the army were militia who had never been in action; on the
                     other hand, the Enemy, whose numbers by the bywere
                     unknown, were fresh and had the sure advantage of engaging us when &
                     where they pleased, of course they chose their ground & time to good
                     Effect—the action no sooner commenced than as might have been dreaded, the center & left wing of the Line, composed
                     of Militia, and a great part of these Rifle men, got into confusion &
                     fled away—at this point of time had the Regulars been ordered to retreat to
                     Rugelys Mill five miles in their Rear possibly all might have
                     been saved—one hundred men there I am told would have defended the pass
                        against the whole British force—but it was not done
                     & the Enemy having nothing to oppose them on our Left of course turned
                     it & the General might well suppose, as it seems he did, that they were
                     all cut off, however by the supr bravery of those excellent Troops they at
                     length extricated themselves from their difficulties
                     & after making great havock among the Enemy came off in tolerable good
                     order & with less loss than could have been expected, but sir the loss
                     of these brave men was not our greatest loss—we had expended upwards of
                     25,000,000 of Dollars on this army, we had drained every sourse &
                     exausted every fund in purchasing Tents Waggons Horses Armes amunition
                     provisions Spirits Sugar Coffee Camp
                     Equipage of every kind in short every thing appertaining to an army &
                     in a single half Hour all is compleatly lost & the army in a manner
                     anihilated, for the militia fled chiefly to their respective homes spreading
                     terror wherever they went & the Regulars of course continued retreating
                     on after their General until they at length eventually collected at
                     Hillsborough 240 miles from the place of action where the General arrived the
                     third day after the action leaving all the Country behind
                     open to the incursion & ravages of the Enemy—at
                     this place sir the Regular Troops now remain  of Tents
                     Clothes & other necessarys whilst the Enemy are now making the alarming
                     advances into the richest & strongest part of this state—my last Letter
                     from Genl Davidson, who for the present commands the
                     Militia to the Westwards, dated the 26, ult. says this day at 11 OClock the
                     Enemy marched in force into Charlotte, his army retreating & meaning to
                     take post on the north side of the yadkin & sir I am to remark to you
                     that from the yadkin to within abt 20 miles of Hillsborough the inhabitants are
                     chiefly disaffected to our governmt so that if our militia shall not be able to
                     hold their post on the yadkin, a river fordable any where, their further
                     retreat will not only be difficult & precarious, but the Enemys army
                     will inevitably swell & grow more formidable & in such a case
                     what have we to expect but that Genl Gates will retreat with the shattered
                     remains of his regular army over the Roanoke wch he is now within about thirty
                     miles of; this sir is a true picture of our present
                     deranged & feble condition, the effects of the unfortunate affair of
                     the 16th of Augt I have acquainted congress with our defenceless state and of
                     the fatal consequences to the united States of loosing North Carolina—I have
                     told them in plain terms that our funds are exausted that our militia are
                     without tents badly armed & dispirited for want of regular troops to
                     form a proper basis of defence—that the unsetled state we are in, will render
                     precarious any dependence on us for a sufft supply of provisions & have
                     urged them in the strongest terms I am capable of to 
                     some timely aid, and sir I also beg leave earnestly to call your Excellencys
                     attention towards the effectual defence of this part of the united States—I
                     know sir both you and Congress know the importance of these So. States and I
                     acknowledge you had made what seemed a very sufft provision not only for our
                     defence but for the recovery of at least the upper parts of So. Carolina, but
                     sir unfortunately for us we have lost all advantage from the former aid
                     & the force of our militia is also weakened & reduced by the
                     intire loss of our Field equipage & our incapacity to repair the
                     loss—to give your Excellency some Idea of the cruelties practised by the Enemy
                     over those who fall into their power, I inclose to you a copy of Ld
                     Cornwallis’s orders to an officer commanding at a seperate post—if you desire
                     of me sir a continuation of intelligence from this pt of America, I shall be
                     happy during my continuance in office in obeying yr orders and am with the
                     highest respect & esteem Sir yr Excellencys most obt & very
                     Hble servt
                  
                     A. Nash
                  
               